IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DERRICK GATHERS,                            : No. 101 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW,                            :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2019, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.